Per Curiam.

Upon examination of the record of the hearing and the finding of the Board of Commissioners on Grievances and Discipline, we conclude that there are ample facts to justify the board’s finding that respondent violated the Code of Professional Responsibility and the Code of Judicial Conduct.
We confirm the recommendation of the board, that respondent, Harold E. Gibson, be publicly reprimanded. It is so ordered.

Judgment accordingly.

O’Neill, C. J., Herbert, Celebrezze, W. Brown, P. Brown, Sweeney and Locher, JJ., concur.